Motion by appellant husband to stay order adjudging him in contempt and imposing fine, pending appeal therefrom. Motion granted on condition: (1) that commencing as of the date of entry of the order hereon, appellant shall pay the sum of $25 a week on account of the current alimony directed to be paid by the judgment; (2) that within 15 days after entry of the order hereon appellant shall file an undertaking for $1,000, with corporate surety, to comply with said order and judgment in the event either or both he affirmed in whole or in part or the appeal therefrom be dismissed, and shall serve a copy of such undertaking on respondent; and (3) that appellant shall perfect the appeals from said order and judgment and he ready to argue or submit them together at the January Term, commencing January 2, 1962; both appeals ordered on the calendar for said term. The appeal from the order will be heard on the original papers and on the typed briefs of both parties. Appellant is directed to file six copies of his typed brief and to serve one copy upon the respondent on or before December 18, 1961. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.